As filed with the Securities and Exchange Commission on October 29, 2007 File Nos. 333-68270 and 811-10475 SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORMN-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [] Post-Effective Amendment No. 21 [ X ] AND/OR REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No.22 [ X ] COUNTRY MUTUAL FUNDS TRUST (Exact Name of Registrant as Specified in Charter) 1705 N. Towanda Avenue, Bloomington, Illinois61702 (Address of Principal Executive Offices)(Zip Code) Registrant's Telephone Number, including Area Code:(309) 557-2629 Virginia Eves, Esq. Office of the General Counsel 1701 Towanda Ave. Bloomington, Illinois 61702 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box): [X] immediately upon filing pursuant to paragraph (b). [ ] on (date)pursuant to paragraph (b). [] 60 days after filing pursuant to paragraph (a)(1). [] on (date) pursuant to paragraph (a)(1). [] 75 days after filing pursuant to paragraph (a)(2). [] on (date) pursuant to paragraph (a)(2) of rule 485. If appropriate check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. PROSPECTUS October 29, 2007 COUNTRY GROWTH FUND COUNTRY BOND FUND Each a series of COUNTRY Mutual Funds Trust The securities described in this Prospectus have not been approved or disapproved by the Securities and Exchange Commission.The Securities and Exchange Commission has also not passed upon the accuracy or adequacy of this Prospectus.Any representation to the contrary is a criminal offense. Fund Information Concise Fund-by-Fund descriptions are provided on the following pages.Each description provides the specific goals, strategies, risks, suitability and performance.Before investing, make sure that the Fund’s goal matches your own.The Funds cannot be certain that they will achieve their goals.This prospectus offers two classes of shares for each Fund – Class A and Class Y.You should review “Description of Classes” to determine which class is more suitable for your needs.Please keep this Prospectus with your investment records. Table of Contents Fund Summaries Growth Fund 3 Bond Fund 6 Policies & Services Shareholder Fees 9 Annual Fund Operating Expenses 9 Management of the Funds 11 Portfolio Managers 12 Your Investment - Buying Shares 13 Your Investment - Selling Shares 19 Your Investment - Transaction Policies 21 Description of Classes 22 Distributions and Taxes 27 Other Securities and Risks 27 Additional Information Financial Highlights 30 For More Information Back Cover 2 Growth Fund Investment Goals Growth of capital.Dividend income, if any, will be incidental to this goal. Principal Strategy Under normal conditions, the Fund invests at least 80% of its assets in common stocks of well-established, large-capitalization companies (which generally have $5billion of market value or more) that are determined to have above average long-term growth potential.In selecting stocks, the portfolio managers identify factors, both on company-specific and macroeconomic levels, which can provide opportunities for certain firms or industries to achieve above average growth in earnings.Other considerations in stock selection include opportunities for growth in sales, revenues, and cash flow, manageability of debt levels and capital structure, corporate profitability, and competitive position relative to other companies.Additionally, the stock must fit into the existing portfolio scheme and contribute to the overall diversification of the portfolio.This is a growth-oriented strategy.Current income is not a significant factor in stock selection. The Fund may invest up to 20% of its assets in fixed-income securities of any maturity when the portfolio managers believe the risk/reward characteristics of such issues warrant such action.The fixed-income securities will be rated at the time of purchase within the four highest grades assigned by independent ratings agencies or in non-rated equivalents. Important Risks There are risks involved with any investment, but the risks associated with an investment in the Fund include: · stock market risk, or the risk that the price of securities held by the Fund will fall due to various conditions or circumstances which may be unpredictable · the risk of losing your money (investment) · the success of the Fund’s investments depends on the portfolio managers’ skill in assessing the potential of the stocks they buy · the value of any fixed-income security held by the Fund is likely to decline when interest rates rise · credit risk, or the risk that issuers’ credit ratings may be lowered or may not make interest and principal payments on time or in full Suitability The Fund may be a suitable investment for you if you: · have a long-term investment horizon such as investing for retirement or other future goals · can accept the risks of investing in a portfolio of common stocks 3 · desire a fund that uses a growth-oriented strategy · can tolerate performance which varies from year to year The Fund may not be suitable for you if you have a short investment horizon, are investing emergency reserve money, are seeking regular income, or find it difficult to deal with an investment that may go up and down in value. Bar Chart and Performance Table The following bar chart provides some indication of the risks of investing in the Fund’s Class Y shares (the class of shares with the longest period of annual returns) by showing changes in the Fund’s performance from year to year.Class A shares would have substantially similar annual returns because both classes of shares will be invested in the same portfolio of securities.Annual returns will differ only to the extent that the classes do not have the same expenses. The bar chart includes the effects of the Fund’s expenses, but not sales charges.If sales charges were included the returns would be lower.The performance table shows how the Fund’s average annual returns compare with those of a broad measure of market performance.Both the bar chart and table assume reinvestment of dividends and distributions.As with all mutual funds, past performance (before and after taxes) is not a prediction of future performance and the bar chart does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. During the ten years ending December31, 2006, for Class Y, the highest return for a quarter was +22.39% for the quarter ended December31, 1998 and the lowest return for a quarter was -15.07% for the quarter ended September30, 2002.The year-to-date net return as of September30, 2007 was 9.37%. 4 Annual Total Returns As of 12/31 each year (ClassY) Performance Table(1) Average Annual Total Returns As of December 31, 2006 1 Year 5 Years 10 Years Since Inception of Class A Growth Fund ClassY – Return before taxes 10.39% 4.84% 7.84% N/A ClassY – Return after taxes on distributions(2) 9.35% 4.45% 6.00% N/A ClassY – Return after taxes on distributions and sale of Fund shares(2) 8.01% 4.10% 5.73% N/A ClassA – Return before taxes(3) 10.38% N/A N/A 9.28% S&P 500 Index(4) 15.79% 6.19% 8.42% 6.67% Lipper Large Cap Core Funds Average(5) 13.46% 4.58% 6.25% 5.08% (1) The table shows the before tax and after tax returns for Class Y shares.The table reflects only the before tax return for Class A shares.The after tax return for Class A shares may be different than Class Y shares. (2) After tax returns for Class Y shares are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on your situation and may differ from those shown.If the Fund incurs a loss, which generates a tax benefit, the Return After Taxes on Distributions and Sale of Fund Shares may exceed the Fund’s other return figures.Furthermore, the after-tax returns shown are not relevant to those who hold their shares through tax-deferred arrangements such as 401(k) plans or IRAs.Remember, the Fund’s past performance, before and after taxes, is not necessarily an indication of how the Fund will perform in the future. (3) Class A shares inception date is March 1, 2002. (4) The S&P 500 Index is a widely recognized, unmanaged index of common stock prices.The figures above reflect all dividends reinvested but do not reflect any deductions for fees, expenses or taxes.It is not possible to invest directly in an index. (5) The Lipper Large Cap Core Funds Average consists of funds that, by portfolio practice, invest at least 75% of their equity assets in companies with market capitalizations (on a three-year weighted basis) greater than 300% of the dollar-weighted median market capitalization of the middle 1,000 securities of the S&P SuperComposite 1500 Index.Large-cap core funds have widelatitude in the companies in which they invest.These funds typically have an average price-to-earnings ratio, price-to-book ratio and three-year sales-per-share growth value, compared to the S&P 500 Index. 5 Bond Fund Investment Goal Maximum total return consistent with preservation of capital. Principal Strategy To pursue its goal, the Fund invests in a portfolio of bonds and other debt obligations (debentures, notes, mortgage-backed and asset-backed) and maintains a market value weighted average maturity of more than five years.Under normal conditions, the Fund invests at least 80% of assets in the following: · debt obligations of corporations which are rated within the top three rating categories by independent rating agencies or in non-rated equivalents · securities issued by the U.S. Government or its agencies or instrumentalities · obligations of international agencies and U.S. dollar denominated foreign debt securities which are rated within the top three rating categories by independent rating agencies or in non-rated equivalents At least 80% of the value of the Fund’s net assets will be invested in bonds (U.S. Government, corporate and convertible issues).The Fund may invest up to 20% of its net assets in corporate bonds which are rated below the top three rating categories.On occasion, up to 20% of the Fund’s net assets may be invested in commercial paper within the two highest rating categories of independent rating agencies.The Fund may invest up to 10% of its assets in securities of foreign issuers.The Fund may also invest in zero coupon U.S. Government securities. In managing its portfolio, the portfolio manager attempts to balance sensitivity to interest rate movements with the potential for yields.The Fund invests in securities of longer-term maturities in order to obtain higher yields.Securities with longer maturities, however, tend to be more sensitive to interest rate changes. Important Risks There are risks involved with any investment, but the risks associated with an investment in the Fund include: · risk that the value of the securities the Fund holds will fall as a result of changes in interest rates, an issuer’s actual or perceived creditworthiness or an issuer’s ability to meet its obligations · call risk or the risk that a bond might be called or forcibly redeemed during a period of declining interest rates · the longer the average maturity of the bonds in the Fund, the more the Fund’s share price will fluctuate in response to interest rate changes:if interest rates rise, the value of the bonds will fall 6 · the Fund could lose money if any bonds it owns are downgraded in credit rating or go into default · in some instances, when interest rates fall, mortgage-backed securities may incur prepayments which could adversely affect performance if the Fund is unable to reinvest at the higher interest rates · when interest rates rise, mortgage- and asset-backed securities may extend duration due to lower than projected prepayments which could adversely affect investment returns · the risk of losing your money (investment) · foreign securities risks, including currency, natural event and political risks Suitability The Fund may be a suitable investment for you if you seek: · a relatively conservative investment for income · a bond fund that invests in both corporate and U.S. Government securities · a fund to complement a portfolio of more aggressive investments You should not consider this Fund if you are seeking high growth or maximum income or are investing emergency reserve money. Bar Chart and Performance Table The following bar chart provides some indication of the risks of investing in the Fund’s Class Y shares (the class of shares with the longest period of annual returns) by showing changes in the Fund’s performance from year to year.Class A shares would have substantially similar annual returns because both classes of shares will be invested in the same portfolio of securities.Annual returns will differ only to the extent that the classes do not have the same expenses. The bar chart includes the effects of the Fund’s expenses, but not sales charges.If sales charges were included the returns would be lower.The performance table shows how the Fund’s average annual returns compare with those of a broad measure of market performance.Both the bar chart and table assume reinvestment of dividends and distributions.As with all mutual funds, past performance (before and after-taxes) is not a prediction of future performance and the bar chart does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. 7 During thenine years ending December31, 2006 for Class Y shares, the highest return for a quarter was +4.79% for the quarter ended September30, 1998 and the lowest return for a quarter was –2.16% for the quarter ended June30, 2004.The year-to-date total return as of September30, 2007 was 3.84% Annual Total Returns As of 12/31 each year (ClassY) Performance Table(1) Average annual total returns as of December 31, 2006 1 Year 5 Years Since Inception of Class Y Since Inception of Class A Bond Fund ClassY – Return before taxes 3.41% 4.50% 5.83% N/A ClassY – Return after taxes on distributions(2) 1.88% 2.75% 3.66% N/A ClassY – Return after taxes on distributions and sale of Fund shares(2) 2.19% 2.84% 3.67% N/A ClassA – Return before taxes(3) 3.38% N/A N/A 5.81% Merrill Lynch U.S. Domestic Master Bond Index(4) 4.32% 5.11% 6.32% 5.01% Lipper Intermediate Investment Grade Debt Funds Average(5) 3.92% 4.29% 5.23% 4.65% (1) The table shows the before tax and after tax returns for Class Y shares.The table reflects the before tax return for Class A shares.The after tax return for Class A shares may be different than Class Y shares. (2) After tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on your situation and may differ from those shown.If the Fund incurs a loss, which generates a tax benefit, the Return After Taxes on Distributions and Sale of Fund Shares may exceed the Fund’s other return figures.Furthermore, the after-tax returns shown are not relevant to those who hold their shares through tax-deferred arrangements such as 401(k) plans or IRAs.Remember, the Fund’s past performance, before and after taxes, is not necessarily an indication of how the Fund will perform in the future. 8 (3) Class A shares inception date is March 1, 2002.Class Y shares inception date is January 2, 1997. (4) The Merrill Lynch U.S. Domestic Master Bond Index consists of fixed-rate, coupon-bearing bonds with an outstanding par greater than or equal to $25million, a maturity range greater than or equal to one year and must be rated BBB/Baa3 and above.The index comprises numerous subindices representing industries, maturities and qualities.It is not possible to invest directly in an index. (5) The Lipper Intermediate Investment Grade Debt Funds Average consists of funds that, by portfolio practice, invest at least 65% of their assets in investment-grade debt issues (rated in the top four grades) with dollar weighted average maturities of five to ten years. Fees and Expenses The tables below describe the fees and expenses that you may pay if you buy and hold shares of the Funds. Growth Fund Shareholder Fees (fees paid directly from your investment): Class A Class Y Maximum Sales Load Imposed on Purchases (as a percentage of offering price) 5.50% None Maximum Deferred Sales Load (as a percentage of offering price) None None Maximum Sales Load on reinvested dividends (as a percentage of offering price) None None Redemption Fees None None Exchange Fee (by telephone) $5 $5 Annual Fund Operating Expenses (expenses that are deducted from each Fund’s assets): Class A Class Y Management Fees 0.75% 0.75% Distribution (12b-1) Fees 0.10% 0.10% Shareholder Servicing Fee 0.09% 0.09% Other Expenses(1) 0.26% 0.26% Total Annual Fund Operating Expenses 1.20% 1.20% Waiver of Fund Expenses(2) (0.01)% (0.01)% Net Annual Fund Operating Expenses 1.19% 1.19% (1) “Other Expenses” are based on amounts incurred during the last fiscal period and include custodian, administration, and other customary Fund expenses.“Other expenses” also include the fees and expenses incurred by a fund in connection with its investments in other investment companies, if any, which are referred to as “acquired fund fees and expenses.” Acquired fund fees and expenses incurred by the Growth Fund were less than the annual rate of 0.005% of its averagedaily net assets for the fiscal year ended June 30, 2007. (2) Certain service providers have contractually agreed to waive fees and reimburse other Fund expenses until October31, 2008, so that all custody fees are waived for the Growth Fund.The fee waiver and expense reimbursement may be terminated at any time after October31, 2008 at the discretion of the service providers. 9 Bond Fund Shareholder Fees (fees paid directly from your investment): Class A Class Y Maximum Sales Load Imposed on Purchases (as a percentage of offering price) 4.25% None Maximum Deferred Sales Load (as a percentage of offering price) None None Maximum Sales Load on reinvested dividends (as a percentage of offering price) None None Redemption Fees None None Exchange Fee (by telephone) $5 $5 Annual Fund Operating Expenses (expenses that are deducted from each Fund’s assets): Class A Class Y Management Fees 0.50% 0.50% Distribution (12b-1) Fees 0.03% 0.03% Shareholder Servicing Fee 0.09% 0.09% Other Expenses(1) 0.28% 0.28% Acquired Fund Fees and Expenses(2) 0.01% 0.01% Total Annual Fund Operating Expenses 0.91% 0.91% Waiver of Fund Expenses(3) (0.05)% (0.05)% Net Annual Fund Operating Expenses 0.86% 0.86% (1) “Other Expenses” are based on amounts incurred during the last fiscal period and include custodian, administration,and other customary Fund expenses. (2) The Fund is required to disclose “Acquired Fund Fees and Expenses” in the above fee table.Acquired Fund Fees and Expenses are indirect fees that funds incur from investing in the shares of other mutual funds (“Acquired Fund(s)”).The indirect fee represents a pro rata portion of the cumulative expenses charged by the Acquired Fund.Acquired Fund Fees and Expenses are reflected in the Acquired Fund’s net asset value.Please note that the Total Annual Fund Operating Expenses in the table above do not correlate to the ratio of Expenses to Average Net Assets found within the “Financial Highlights” section of this prospectus, which reflects the operating expenses of the Fund and does not include Acquired Fund Fees and Expenses. (3) Certain service providers have contractually agreed to waive fees and reimburse other Fund expenses until October31, 2008, so that all custody fees are waived for the Bond Fund and so that Total Annual Fund Operating Expenses do not exceed 0.86% for the Class A and Class Y shares of the Bond Fund.The fee waiver and expense reimbursement may be terminated at any time after October31, 2008 at the discretion of the service providers. Example (Class A)This example is designed so that you may compare the cost of investing in the Funds with the cost of investing in other mutual funds.The example assumes that: · you invest $10,000 for the time periods indicated; 10 · you redeem all of your shares at the end of the time periods; · your investment has a hypothetical 5% return each year; · all distributions are reinvested; and · each Fund’s operating expenses remain the same. Because actual return and expenses will be different, the example is for comparison purposes only.Each Fund’s actual performance and expenses may be higher or lower.Based on the above assumptions, your costs for each Fund would be: 1 Year 3 Years 5 Years 10 Years Growth Fund $665 $908 $1,172 $1,923 Bond Fund $509 $693 $898 $1,488 Example (Class Y)This example is designed so that you may compare the cost of investing in the Funds with the cost of investing in other mutual Funds.The example assumes that: · you invest $10,000 for the time periods indicated; · you redeem all of your shares at the end of the time periods; · your investment has a hypothetical 5% return each year; · all distributions are reinvested; and · each Fund’s operating expenses remain the same. Because actual return and expenses will be different, the example is for comparison purposes only.Each Fund’s actual performance and expenses may be higher or lower.Based on the above assumptions, your costs for each Fund would be: 1 Year 3 Years 5 Years 10 Years Growth Fund $121 $379 $658 $1,453 Bond Fund $88 $280 $494 $1,110 Portfolio Holdings Information.A description of the Funds’ policies and procedures with respect to the disclosure of the Funds’ portfolio securities is available in the Funds’ Statement of Additional Information (“SAI”).The SAI is available by contacting the COUNTRY Funds at 1-800-245-2100 or by accessing the Fund’s website at www.countrymutualfunds.com. Management of the Funds COUNTRY Fund Management serves as the investment advisor to the Funds and is responsible for the selection and on-going monitoring of the securities in each Fund’s investment portfolio and managing the Funds’ business affairs.The advisor is a separately identifiable department of COUNTRY Trust Bank, 1705 Towanda Avenue, Bloomington, Illinois, 61701.COUNTRY Trust Bank was organized as IAA Trust Company in 1970 and reorganized as COUNTRY Trust Bank in 2000.The advisor has no other investment company clients other than the Funds and affiliated series of COUNTRY Mutual Funds Trust. The advisor received the following management fees for each Fund, net of reimbursements for the fiscal year ended June 30, 2007. 11 Net Management Fees (% of net assets) Growth Fund 0.75% Bond Fund 0.46% A discussion of the Board’s approval of the investment advisory agreement is available in the Funds’ Semi-Annual Report dated December 31, 2006. Portfolio Managers Growth Fund A team of portfolio managers led by JohnD. Enlund manages the Fund.Mr.Enlund has managed the Fund since 1999 and received his B.A. from St.Olaf College in 1978, his J.D. from DePaul University in 1981 and earned the Chartered Financial Analyst designation in 1986.Mr.Enlund, Director – Equity Investments for the Adviser, manages various trust portfolios for COUNTRY Trust Bank in addition to his responsibilities with the Growth Fund.He joined the advisor in 1999. Other members of the committee currently include (1)Derek Vogler who has performed strategy, research and trading on behalf of this Fund since 1995; (2)Gregory M. Winn who has performed strategy, research and trading on behalf of this Fund since 2004; and (3)Mike Ruesy who has performed strategy, research and trading on behalf of this Fund since 2006. Derek Vogler, a graduate of Illinois State University, received a B.S. in finance in 1993, an M.B.A. in 1995, and a Chartered Financial Analyst designation in 1998.Mr.Vogler joined the advisor in 1995, and currently serves as Vice President, Investment Management. Gregory Winn received a B.A. in Finance from University of Illinois in 1998, an M.B.A. from DePaul University in 2003, and a Chartered Financial Analyst designation in 2003.Prior to joining the advisor in 2004 as Portfolio Manager, Mr.Winn was product manager for a mutual fund firm from 1999 to 2004. Mike Ruesy has a BBA and MBA in Finance from Texas Christian University.He is also a Chartered Financial Analyst.Prior to joining COUNTRY in 2006, Mr. Ruesy was a senior equity analyst at Caterpillar Investment Management, Ltd from 2003 to 2006, and was a senior equity analyst at A.G. Edwards & Sons, Inc. from 2001 to 2003. Bond Fund A committee led by John Jacobs is responsible for the Fund.Mr. Jacobs has managed the Fund since 1997.Other members of the committee currently include Mark Burns, who has performed strategy, research and trading on behalf of this Fund since 2005, and Chad Hancock and Darren Meyer, who have performed strategy, research and trading on behalf of this Fund since 2006. 12 Mr.Jacobs earned a B.S. in business and finance in 1970 from Illinois Wesleyan University.He is a Chartered Financial Analyst and has served as a member of the advisor’s investment committee.Prior to joining the advisor in 1975, Mr.Jacobs was an account executive for one of the leading national brokerage firms.. Mr. Burns, a graduate of Illinois State University received a B.S. in Finance in 1990, an MBA in 1994, and a Chartered Financial Analyst designation in 1998.Mr. Burns joined the advisor in 2005.From 2000 until he joined the advisor, he served as Portfolio Manager for Caterpillar Investment Management Limited. Prior to joining COUNTRY in 2006, Mr. Hancock was a portfolio manager at Caterpillar Investment Management, Ltd.He received his BS in Finance from Illinois State University and his MBA (finance concentration) from DePaul University.Mr. Hancock is also a Chartered Financial Analyst. Prior to joining COUNTRY in 2006, Mr. Meyer previously worked for Caterpillar Investment Management, Ltd. as a Senior Investment Analyst.He received his BBA from Loyola University, Chicago, and his MBA from Butler University.Mr. Meyer is also a Chartered Financial Analyst. The SAI provides additional information about the portfolio managers’ compensation, other accounts managed by the portfolio managers and the portfolio managers’ ownership of securities in the Funds. Your Investment - Buying Shares This Prospectus and the related SAI do not constitute an offer to sell or a solicitation of an offer to buy shares in the Funds, nor shall any such shares be offered or sold to any person in any jurisdiction in which an offer, solicitation, purchase or sale would be unlawful under the securities laws of such jurisdiction. Purchase Price:Shares of all Funds are sold at the applicable sales charge plus net asset value per share (NAV) next determined after receipt of the order by U.S. Bancorp Fund Services, LLC (the “Transfer Agent”).The NAV for all Funds is calculated at the close of regular trading hours of the New York Stock Exchange, normally 3:00p.m. Central Time.Each Fund’s investments are valued based on market value, or where market quotations are not readily available, based on fair value as determined in good faith by the Funds’ Board of Trustees. Timing of Requests:All requests received by the Transfer Agent before 3:00 p.m. Central Time will be executed the same day, at that day’s closing share price.Orders received after 3:00 p.m. Central Time will be executed the following day, at that day’s closing share price.Shares will not be priced on days when the New York Stock Exchange is closed. Stock Exchange Closings:Shares of the Funds will not be priced and are not available for purchase when the New York Stock Exchange is closed for trading including the following days: New Year’s Day, Martin Luther King, Jr. Day, Presidents’ Day, Good Friday, Memorial Day, Independence Day, Labor Day, Thanksgiving Day and Christmas Day. 13 Fair Value Pricing:The Funds have implemented procedures which are used to determine the prices of securities held in the Funds’ portfolio, as well as the Funds’ daily NAV.Generally, if market quotations do not accurately reflect fair value for a security, or if a security’s value has been materially affected by events occurring after the close of the exchange or market on which the security is principally traded, that security may be valued by another method that the Funds’ Board of Trustees believes accurately reflects fair value. In the event it is necessary to determine fair value of a particular security, the Funds’ Valuation Committee will undertake the valuation.The criteria which are reviewed to determine fair value include: (a)fundamental analytical data relating to the investment; (b)the nature and duration of restrictions on disposition of the securities in question; and (c)the forces which influence the market in which those securities are purchased and sold. Overall, there can be no assurance that the Funds can purchase or sell a portfolio security at the price used to calculate the Funds’ NAV.In the case of portfolio securities, lack of information and uncertainty about the significance of information may lead to a conclusion that a prior valuation is the best indication of a portfolio security’s present value.Fair values generally remain unchanged until new information becomes available.Consequently, changes in the fair value of portfolio securities may be less frequent and of greater magnitude than changes in the price of portfolio securities valued by an independent pricing service, or based on market quotations. When fair-value pricing is employed, the prices of securities used by a Fund to calculate its NAV may differ from quoted or published prices for the same securities.Due to the subjective and variable nature of fair value pricing, it is possible that the fair value determined for a particular security may be materially different from the value realized upon such security’s sale.Therefore, if a shareholder purchases or redeems shares in a Fund that holds securities priced at a fair value, this may have the effect of increasing or decreasing the number of shares received in a purchase or the value of the proceeds received upon a redemption. Market Timing: Frequent or short-term purchases and redemptions of Fund shares, such as those associated with “market timing” transactions, can adversely affect the Funds and the returns achieved by their shareholders.In particular, such activity may dilute the value of the shares of the Funds, interfere with the efficient management of the Funds, and increase brokerage and administrative costs of the Funds.The Funds discourage market timing.In order to try to protect shareholders from potentially harmful trading activity, the Board has adopted certain market timing policies and procedures (the “Market Timing Procedures”).The Funds’ Market Timing Procedures are designed to detect and prevent frequent or short-term activity within the Funds that may adversely affect other shareholders. More specifically, the Funds’ Market Timing Procedures detect potential market timers by examining the number and/or size of transfers made by shareholders within given periods of time, as well as the number of “round trip” purchases and redemptions or redemptions and purchases into and out of the Funds.For purposes of applying the parameters used to detect potential market timers, the Funds may aggregate transfers made under multiple accounts owned by the same shareholder.When determining the existence of market timing, the number and/or size of transfers and number of round trips will be considered on a case-by-case basis.The Funds also coordinate with omnibus accountholders to identify potential market timers, and will investigate any patterns of trading behavior identified in those accounts that may not have been captured through operation of their Market Timing Procedures.Currently, the Funds apply these Market Timing Procedures uniformly to all shareholders of the Funds.However, the Funds reserve the right to vary their Market Timing Procedures from Fund to Fund, and to be more restrictive with regard to certain Funds than others. 14 Shareholders seeking to engage in transactions may deploy a variety of strategies to avoid detection.The Funds’ ability to detect and deter such transfer activity is limited to operational systems and technological limitations.Furthermore, the identification of shareholders determined to be engaged in transfer activity that may adversely affect the other shareholders involves judgments that are inherently subjective.Accordingly, despite the Funds’ best efforts, the Funds cannot guarantee that their Market Timing Procedures will detect every potential market timer, but the Funds seek to apply their Market Timing Procedures consistently to all shareholders.To minimize harm to the Funds and their shareholders, the Funds reserve the right to reject any purchase order (including exchanges) from any shareholder or redeem the shares of any shareholder who the Funds believe has a history of abusive trading or whose trading, in their judgment, has been or may be disruptive to the Funds.In making this judgment, the Funds may consider trading done in multiple accounts under common ownership or control. In the Funds’ sole discretion, the Funds may revise their Market Timing Procedures at any time without prior notice as necessary to better detect and deter frequent or short-term fund activity that may adversely affect other shareholders, to comply with state or federal regulatory requirements, or to impose additional or alternate restrictions on market timers (such as dollar or percentage limits on transfers) or redemption fees. General Information:The Funds reserve the right to reject any purchase order or suspend the offering of shares of the Funds.All investments must be in U.S. dollars.The Funds also reserve the right to vary the initial and subsequent investment minimums, or to waive the minimum investment requirement for any investor.The Funds will automatically cancel your purchase and charge a $25 fee against your account for any payment returned.The shareholder will be responsible for any loss sustained by the Fund due to the cancellation of the purchase.Payment should be made by check drawn on a U.S. bank, savings and loan, or credit union, or sent by wire transfer.Checks should be made payable to COUNTRY Mutual Funds.The Fund will not accept payment in cash or money orders.The Fund also does not accept cashier’s checks in amounts less than $10,000.The Funds reserve the right to reject U.S. Treasury checks, credit card checks, traveler’s checks or starter checks for the purchase of shares of the Funds.The Funds also reserve the right to reject any second-party check or third-party check for the purchase of shares except checks issued by COUNTRY Trust Bank, Illinois Agricultural Association, the COUNTRY® Insurance & Financial Services group or any of their affiliates.The Funds are unable to accept post dated checks, post dated on-line bill pay checks, or any conditional order or payment. Anti-Money Laundering:The Funds have established an Anti-Money Laundering Compliance Program as required by the Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (“USA PATRIOT Act”).In order to ensure compliance with this law, the Funds are required to obtain the following information for all registered owners and all authorized individuals: · Full Name · Date of Birth · Social Security Number · Permanent Street Address (P.O. Box only is not acceptable) · Corporate accounts require additional documentation 15 Additional identification verification steps may be taken if the account is considered high risk.If the Funds do not have a reasonable belief of the identity of a customer, the account will be rejected or the customer will not be allowed to perform a transaction on the account until such information is received.The Funds may also reserve the right to close the account within five business days (or such other time period as disclosed in the Funds’
